DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youk (2021/0200379) in view Jang (US 2021/0013626).
Regarding claim 1, Youk discloses an electronic device comprising: 
a display layer (200, fig. 9) in which an active area (AA, fig. 9) and a peripheral area (BZ1, fig. 9) adjacent to the 5active area are defined, wherein the display layer comprises a common electrode (240, fig. 9); 
a sensor layer (500 and 400 in fig. 9) disposed on the display layer, wherein the sensor layer comprises a plurality of sensing electrodes (TE11, fig. 9) and an antenna pattern (500, fig. 9); and 
a cover layer (530, fig. 9) spaced apart from the sensor layer with the display layer therebetween (fig. 9), wherein the cover layer has a conductivity (par. 64-65), 
10wherein the peripheral area comprises a first area (see area of BZ1 not including  or under 520 in fig. 9; in other words, the area to the right of 520) and a second area (see area of BZ1 including and under 520 in fig. 9) spaced apart from the active area with the first area therebetween, 
the common electrode is disposed in the active area and the first area and is spaced apart from the second area (see common electrode 2540 under leftmost 510 in fig. 9), 
when viewed in a plan view, a portion of the antenna pattern (520, fig. 9) does not 15overlap the common electrode, and 
when viewed in the plan view, the portion of the antenna pattern (520, fig. 9) overlaps the cover layer.
Youk fails to disclose wherein the cover layer overlaps both the common electrode and the antenna pattern.
Jang discloses when viewed in plain view, the portion of the antenna pattern (SA, fig. 7) overlaps the cover layer (386, fig. 7 and para. 140), the cover layer overlaps both the common electrode (para. 147) and the antenna pattern (see fig. 7), and the cover layer is spaced apart from the common electrode (para. 147 and fig. 7).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Jang in the device of Youk. The motivation for doing so would have been to provide a frame reflector for supporting the display and antenna, which further improves the directivity of the antenna (Jang; para. 139-145).
Regarding claim 2, Youk discloses wherein, when viewed in the plan 20view, the portion of the antenna pattern overlaps the second area (see 520, fig. 9).  
Regarding claim 3, Youk discloses wherein, when viewed in the plan view, the antenna pattern does not overlap the common electrode (see 520, fig. 9).  
Regarding claim 4, Youk discloses wherein the antenna pattern comprises a first portion (520, fig. 9) and a second portion (510, fig. 9) adjacent to the first portion, wherein the second portion has a mesh structure (see mesh in 510, fig. 3).
Regarding claim 14, Youk discloses wherein the second are has a width of about 300 um or greater (see width of 520 in fig. 9; further wherein the second area distance is a design choice).
Regarding claim 15, Youk discloses a protective layer (300, fig. 9) disposed between the cover layer and the display layer.
Regarding claim 16, Youk fails to disclose wherein the sense electrodes and the antenna are in the same single layer.
Jang discloses wherein at least some of the plurality of sensing electrodes and the antenna pattern are disposed in the same layer as each other (para. 133).
Regarding claim 17, Youk discloses wherein when viewed in the plain view, the antenna pattern overlaps the active are and the peripheral area (see 500 in fig. 9), and
a portion of the antenna pattern, which overlaps the active area, has a mesh structure (see 510 in fig. 3).
Regarding claim 18, Youk discloses an electronic device comprising: 
a sensor layer (400 and 500 in fig. 9) comprising a plurality of sensing electrodes (TE11, fig. 9) and an antenna 20pattern (520, fig. 9); 
a display layer (200, fig. 9) disposed below the sensor layer, wherein the display layer comprises a common electrode (240, fig. 9); and 
LO-301540-USHAA0886USwherein, when viewed in a plan view, the antenna pattern (520, fig. 9) non- overlaps the common (240, fig. 9) electrode (see fig. 9)  
Youk fails to disclose wherein sense electrodes and antenna patterns are disposed in a same layer as some of the plurality of sensing electrodes.
Jang discloses sensing electrodes and an antenna pattern disposed in a same layer as some of the plurality of sensing electrodes (para. 133). Jang further discloses  a cover layer (386, fig. 7) disposed below the display layer (320, fig. 7) and having conductivity (para. 139-140), wherein, when viewed in plain view, the antenna pattern non-overlaps the common electrode (see fig. 7 and para. 147), the cover layer overlaps both the common electrode and the antenna pattern (fig. 7), and the cover layer is spaced apart from the common electrode.
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Jang in the device of Youk. The motivation for doing so would have been to provide a frame reflector for supporting the display and antenna, which further improves the directivity of the antenna (Jang; para. 139-145).
Regarding claim 19, Youk discloses wherein a distance between a side 5surface of the display layer and the common electrode is about 300 pm or greater (see width of 520 in fig. 9; further wherein the second area distance is a design choice).  
Regarding claim 20, Youk discloses further comprising: 
a protective layer (300, fig. 9) disposed between the cover layer and the display layer.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youk in view of Jang in further view of Seo (US 2020/0127404).
Regarding claim 5, Youk fails to disclose a dipole antenna.
Seo discloses wherein the antenna pattern comprises a dipole antenna (para. 95).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Seo in the device of Youk. The motivation for doing so would have been to provide the ability to provide a dipole antenna in the peripheral area of the device (Seo; para. 95)   
Regarding claim 6, Youk discloses wherein 10when viewed in the plan view, the first portion (520, fig. 9) overlaps the second area (see fig. 9), and when viewed in the plan view, the second portion (510, fig. 9) overlaps the first area (see fig. 9).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youk in view of Jang in further view of Yamazaki (US 2018/0149920).
Regarding claim 13, Youk fails to disclose openings in the common electrode.
Yamazaki discloses wherein a plurality of openings is defined in the common electrode (see openings in para. 114).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Yamazaki in the device of Youk. The motivation for doing so would have been to provide openings in the common electrode for sub-pixels of the display (Yamazaki; para. 114).

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628